DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New prior art reference of Takizawa discloses a method for producing a photocurable liquid resin which comprises a polymer (C) obtained by any one of radical polymerization (par [0047]), anionic polymerization (par [0025]).
In view of such teaching, it would have been obvious to form a composition comprising wherein the polymer (C) obtained by any one of radical polymerization or anionic polymerization in order to form a composition that exhibits excellent barrier property against water vapor, excellent heat resistance and a suitable hardness suitable and is advantageously used as sealing a material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 20090026934 (Fujita) in view of Goss et al. 5735983 (Goss) in view of Shirata et al. 20090026926 in view of Takizawa et al. 20090163685 (Takizawa) in view of Ogino et al. 20110171431 (Ogino).
Regarding claim 1, Fujita (see abstract) discloses a resin composition for sealing an organic electronic device element, containing a polyisobutylene resin (A), a hydrogenated cyclic olefin resin (B), and a photocurable resin (C).
Fujita does not discloses wherein photocurable resin (C) is a polymer wherein the polymer (C) comprises a styrene-ethylene-butylene-styrene block copolymer, a styrene-isoprene-styrene block copolymer, or a styrene-ethylene-propylene-styrene block copolymer.
However, col. 6, ln 60-67 of Goss discloses that the photocurable composition should comprise an elastomer compound such as a block copolymer (styrene-isoprene-styrene block copolymers being most preferred). 
Note prior art knowledge suggest this is most preferred and that applicant would have an advantage to copy prior art knowledge to save time and effort instead of inventing a new invention.
In view of such teaching, it would have been obvious to form a resin composition of Fujita  wherein the photocurable resin (C)  is a polymer (C) wherein the polymer (C) comprises a styrene-isoprene-styrene block copolymer such as taught by Goss as this is prior art knowledge to save time and cost and take advantage of proven knowledge.
Fujita and Goss do not disclose further containing an organic-metal-based or metal-oxide-based drying agent.
However, par [0076] of Shirata discloses a sealing film for sealing an electroluminescent device, containing: drying agent which is used in the drying agent layer, alkaline earth metal oxides such as CaO, 
In view of such teaching, it would have been obvious to form a resin composition of Fujita and Goss further containing an organic-metal-based or metal-oxide-based drying agent such as taught by Shirata in order to ensure that the sealing protects the organic EL device from influence of moisture.
Fujita and Goss and Shirata do not disclose that the polymer (C) is obtained by any one of radical polymerization, anionic polymerization or coordination polymerization. 
However, Takizawa discloses a method for producing a photocurable liquid resin which comprises a polymer (C) obtained by any one of radical polymerization (par [0047]), anionic polymerization (par [0025]).
In view of such teaching, it would have been obvious to form a composition of Fujita and Goss and Shirata comprising wherein the polymer (C) obtained by any one of radical polymerization or anionic polymerization such as taught by Takizawa in order to form a composition that exhibits excellent barrier property against water vapor, excellent heat resistance and a suitable hardness suitable and is advantageously used as sealing a material.
Fujita and Goss and SHIRATA and Takizawa do not discloses wherein the resin composition has a rubber elasticity of 1 to 20 MPa in terms of Young's modulus.

    PNG
    media_image1.png
    493
    663
    media_image1.png
    Greyscale

However, Ogino discloses a method of sealing an object having bump with a resin 1012 (fig. 8) using a stamper 101, and FIG. 5 illustrates how the bump conformity varies at different Young's moduli of a buffer layer 103, and FIG. 5 demonstrates that the bump conformity becomes better with a decreasing Young's modulus of the buffer layer. As shown in fig. 5, the origin of fig. 5 is zero. Therefore, to have better conformity to bumps such as when apply sealing on organic electronic device which is a type of bump, therefore, have low young’s modulus as claimed would advantageous for complete device coverage.
Therefore, it would have been obvious to form a resin composition of Fujita and Goss and SHIRATA and Takizawa wherein the resin composition has a rubber elasticity of 1 to 20 MPa in terms of Young's modulus such as taught by Ogina in order to have good device sealing conformity/coverage.


Fujita does not discloses wherein photocurable resin (C) is a polymer wherein the polymer (C) comprises a styrene-ethylene-butylene-styrene block copolymer, a styrene-isoprene-styrene block copolymer, or a styrene-ethylene-propylene-styrene block copolymer.
However, col. 6, ln 60-67 of Goss discloses that the photocurable composition should comprise an elastomer compound such as a block copolymer (styrene-isoprene-styrene block copolymers being most preferred).
Note prior art know suggest this is most preferred that applicant would have at advantage to copy prior art knowledge to save time and effort of inventing a new invention.
In view of such teaching, it would have been obvious to form a resin composition of Fujita  wherein the photocurable resin (C)  is a polymer (C) wherein the polymer (C) comprises a styrene-isoprene-styrene block copolymer such as taught by Goss as this is prior art knowledge to save time and cost and take advantage of proven knowledge.
Note the result structure of Fujita and Goss is necessary one wherein the polymer (C) does not contain polar functional groups (as this is material recited in the applicant’s specification and see US 20040096491 A1 par [0056] discloses that styrene-isoprene-styrene block copolymer, an acrylic polymer substantially having no carboxyl and no hydroxyl).
Fujita and Goss do not disclose further containing an organic-metal-based or metal-oxide-based drying agent.
However, par [0076] of Shirata discloses a sealing film for sealing an electroluminescent device, containing: drying agent which is used in the drying agent layer, alkaline earth metal oxides such as CaO, SrO and BaO, aluminum oxide, zeolite, active carbon, silica gel, paper, resins with high hygroscopicity 
Fujita and Goss and SHIRATA do not disclose that the polymer (C) is obtained by any one of radical polymerization, anionic polymerization or coordination polymerization. 
However, Takizawa a method for producing a photocurable liquid resin which comprises a polymer (C) obtained by any one of radical polymerization (par [0047]), anionic polymerization (par [0025]).
In view of such teaching, it would have been obvious to form a composition of Fujita and Goss and Shirata comprising wherein the polymer (C) obtained by any one of radical polymerization or anionic polymerization such as taught Takizawa in order to form a composition that exhibits excellent barrier property against water vapor, excellent heat resistance and a suitable hardness suitable and is advantageously used as sealing a material.
Fujita and Goss and SHIRATA and Takizawa do not discloses wherein the resin composition has a rubber elasticity of 1 to 20 MPa in terms of Young's modulus.

    PNG
    media_image1.png
    493
    663
    media_image1.png
    Greyscale

However, Ogino discloses a method of sealing an object having bump with a resin 1012 (fig. 8) using a stamper 101, and FIG. 5 illustrates how the bump conformity varies at different Young's moduli of a buffer layer 103, and FIG. 5 demonstrates that the bump conformity becomes better with a decreasing Young's modulus of the buffer layer. As shown in fig. 5, the origin of fig. 5 is zero. Therefore, to have better conformity to bumps such as when apply sealing on organic electronic device which is a type of bump, therefore, have low young’s modulus as claimed would advantageous for complete device coverage.
Therefore, it would have been obvious to form a resin composition of Fujita and Goss and SHIRATA and Takizawa wherein the resin composition has a rubber elasticity of 1 to 20 MPa in terms of Young's modulus such as taught by Ogina in order to have good device sealing conformity/coverage.

Regarding claims 2 and 4, Fujita discloses wherein a weight-average molecular weight (Mw) of the polyisobutylene resin (A) is 200,000 to 1,000,000 (see abstract 500,000 or more), and par [0014] of 

Regarding claim 3, par [0039] of Fujita discloses wherein the polymer (C) is contained in 10 to 80% by mass in the total mass of the polyisobutylene resin (A), the hydrogenated cyclic olefin resin (B), and the polymer (C) (Generally, photocurable resins are present in adhesive encapsulating compositions in amounts from 5 weight % to 50 weight % which means the claimed invention limitation).

Regarding claim 5, Goss discloses wherein the polymer (C) is a block copolymer of styrene and isoprene, and par [0029]-[0030] and abstract of Takizawa disclose wherein the polymer (C) is a block copolymer of styrene and butadiene, a block copolymer of styrene and isoprene, or a hydrogenated product of these. The result structure would have been one meeting the claimed invention.

Regarding claim 6, Fujita and Goss and SHIRATA and Takizawa and Ogina disclose claim 5, but do not disclose wherein a styrene component in the polymer (C) is contained in a proportion of 5 to 40% by mass in the total mass of the polyisobutylene resin (A), the hydrogenated cyclic olefin resin (B), and the polymer (C). 
However, Fujita [0039] discloses Generally, photocurable resins are present in adhesive encapsulating compositions in amounts from 5 weight % to 50 weight %. In some embodiments, if the photocurable resin is present in an amount less than 5 weight %, the composition does not provide enough adhesion and retention strength. In some embodiments, if the photocurable resin is present in an amount greater than 50 weight %, the moisture permeability or flexibility of the final adhesive 
Therefore, it would have been obvious to form a resin of Fujita and Goss and SHIRATA and Takizawa and Ogina wherein a styrene component in the polymer (C) is contained in a proportion of 5 to 40% by mass in the total mass of the polyisobutylene resin (A), the hydrogenated cyclic olefin resin (B), and the polymer (C) in order to obtain a desired composition to meet the desired adhesion and retention and moisture barrier strength.

Regarding claim 8, claim 13 of Fujita disclose resin sheet for sealing an organic electronic device element, comprising at least one sealing layer formed of the resin composition for sealing an organic electronic device element and the resulting structure would have been on according to claim 1. 

Regarding claim 9, par [0062] of Fujita discloses wherein a thickness of the sealing layer 5 to 200 .mu.m. which overlaps the claimed invention of 10 to 30 .mu.m and meets the claimed invention. 

Regarding claim 10 , claim 13 of Fujita disclose an organic electroluminescent element sealed with the resin composition for sealing an organic electronic device element and  the resulting structure of Fujita and Takizawa would have been on according to claim 1.

Regarding claim 11, claim 13 of Fujita discloses an organic electroluminescent element sealed with the resin sheet for sealing an organic electronic device element according to claim 8.



Regarding claim 13, claim 13 of Fujita discloses an image display apparatus (organic electroluminescence EL device is image display apparatus), comprising the organic electroluminescent element according to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829